Exhibit 12.2 Kimco Realty Corporation and Subsidiaries Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends For the nine months ended September 30, 2013 Pretax earnings from continuing operations before adjustment for noncontrolling interests or income loss from equity investees $ ) Add: Interest on indebtedness (excluding capitalized interest) 164,129,403 Amortization of debt related expenses 5,381,025 Portion of rents representative of the interest factor 5,876,374 160,583,991 Distributed income from equity investees 211,361,681 Pretax earnings from continuing operations, as adjusted $ 371,945,672 Combined fixed charges and preferred stock dividends - Interest on indebtedness (including capitalized interest) $ 165,017,374 Preferred dividend factor 50,512,085 Amortization of debt related expenses 1,918,221 Portion of rents representative of the interest factor 5,876,374 Combined fixed charges and preferred stock dividends $ Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends 1.7
